Title: To Alexander Hamilton from Benjamin Goodhue, 8 December 1798
From: Goodhue, Benjamin
To: Hamilton, Alexander



[Philadelphia] Saturday Evg Decr 8th. 98
Dear Sir

I have paid all the attention in my power the short time allowed me would admit on the subject of your letter, as I was wholy unacquainted with almost the whole of the names handed me I found it necessary to call together in confidence Messrs Otis Parker Sewal and Dwight Foster. The result of our consultation will be found in the list markd, in which


No
1 stands for good


2 middling


3 Bad


M   would in our opinion accept of a Majority


C   would  do  accept of a Captaincy


S   for Subaltern


E   for Ensign


DK for dont know their character


We have made some additions from our own Knowledge; in confidence let me remark that some of us are of opinion that Hunewell & Walker have the preference of Gibbs as Lieutenant Colonels and that Walker would accept a majority in case you take Elliot for a Lieutenant Colonel in his room which We think would be a judicious arrangement, for Elliot tho I am not much acquainted with him I have heard him very highly spoken of by Messrs. Cabot Ames and a number of others of our best characters.
I am with sincere esteem   Yr Affectionate Friend

B Goodhue


my Brethren seem very desirous to Know if Elias Parker is on the list of Majors for Virginia as they esteem him a valuable Character.

Genl. Hamilton

